Case: 09-20738 Document: 00511439553 Page: 1 Date Filed: 04/08/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 8, 2011
                                     No. 09-20738
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

IVAN ALFONSO VILLARREAL URIBE, also known as Chino, also known as
Juan Montelongo-Garcia,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 4:08-cr-00572-4


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Ivan Alfonso Villarreal Uribe has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Villarreal Uribe has filed a response in the form
of a brief. In accordance with this Court’s order, counsel filed a transcript of the
sentencing hearing and further Anders briefing. Our independent review of the
record and counsel’s brief discloses no nonfrivolous issue for appeal.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-20738 Document: 00511439553 Page: 2 Date Filed: 04/08/2011

                               No. 09-20738

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5th Cir. R. 42.2.




                                    2